Citation Nr: 1435152	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-27 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which in pertinent part denied service connection for rosacea.

In October 2009, the Veteran testified at a hearing before RO personnel.  In February 2013, he testified at a videoconference hearing before the undersigned.  Transcripts of these hearings are associated with the claims file.

In March 2013 and September 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.

In July 2014, the Veteran's representative submitted to the Board additional evidence for consideration in connection with the claim on appeal on the Veteran's behalf.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in July 2014 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation as a participant of Operation HARDTACK I while serving aboard the USS Boxer in 1958. 

2.  The Veteran does not have a radiogenic skin disease other than residuals of basal cell carcinomas and squamous cell carcinoma.

3.  The Veteran's non-radiogenic skin disorders, other than actinic keratosis, to include rosacea, stasis dermatitis, generalized xerosis, or seborrheic keratosis did not originate in service or until years thereafter, and are not otherwise related to service, to include as a result of exposure to ionizing radiation.

3.  The Veteran's actinic keratosis is etiologically related to exposure to ionizing radiation during military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for skin disability other than actinic keratosis, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for actinic keratosis due to exposure to ionizing radiation have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In April 2008, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA and private treatment records, historical information regarding the USS Boxer during Operation Hardtack I in 1958, documents relating to verification of the Veteran's claimed radiation exposure, congressional correspondence, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In August 2008, April 2013, and April 2014, the Veteran was afforded VA skin diseases examinations, and etiological opinions were proffered; the April 2014 opinions were particularly responsive to the questions set forth in the prior remands with respect to the claimed rosacea disability and other skin disorders found on examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the April 2014 VA examination report, in particular, is adequate for adjudication purposes because the report documents the Veteran's symptomatology, contains necessary examination findings, and expresses medical opinions supported by a rationale.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

The Veteran contends that he has a skin disorder, claimed in March 2008 as "radiation burn on left facial cheek" and diagnosed as rosacea, due to radiation exposure.  In April 2012 correspondence, he asserted that he has radiation burns all across his face, nose, and cheekbones.  He stated that the "officer's radiation manual says you can get a radiation burn through your uniform.  So clearly my exposed skin, which had no protection, was exposed to radiation."  In February 2013, the Veteran and his spouse testified that they first noticed rosacea or a skin problem manifested by reddening in his face in the early 1970s.  Other statements from the Veteran reflect that he worked as a barber during and after service.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes skin cancer.  38 C.F.R. § 3.311(b)(2)(vii).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The term onsite participation means: (A) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period means: (N) For Operation HARDTACK I the period April 28, 1958 through October 31, 1958.  38 C.F.R. § 3.309(d)(3)(v)(O).

VA and private medical records, including VA examination reports, show that the Veteran has been diagnosed with rosacea, actinic keratosis, stasis dermatitis, generalized xerosis, and seborrheic keratosis.  With regard to the various theories of entitlement as described above, none of the diagnosed skin disorders, including rosacea, is listed as a disease entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See also 38 U.S.C.A. § 1112(c)(2) (West 2002 & Supp. 2013).  As such, the Board need not consider whether presumptive service connection based on ionizing radiation exposure is warranted.  Similarly, the special development procedures provided in 38 C.F.R. § 3.311 are also not for application because while the evidence demonstrates that the Veteran has skin cancer for which service connection has been established, none of his other skin disorders is listed as a radiogenic disease.  With the exception of actinic keratosis, the record also does not contain any scientific or competent medical evidence that indicates the Veteran's skin disorders other than skin cancer might be etiologically related to ionizing radiation exposure.  As such, the evidence fails to show that the Veteran has a "radiogenic disease" (other than skin cancer, which is already service connected) as defined by VA law and regulations.  See 38 C.F.R. § 3.311(b).

Thus, it appears that the evidence must establish direct service connection under 38 C.F.R. § 3.303 for the Veteran to prevail in his claim.  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Applicable law and regulations provide that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Parenthetically, the Board observes that correspondence from the Veteran appears to reflect his belief that VA does not believe that he was exposed to ionizing radiation during military service.  However, his exposure to ionizing radiation is not in dispute.  The record contains information from the Defense Threat Reduction Agency (DTRA), which verifies that the Veteran was a participant in Operation HARDTACK I.  Additionally, his service personnel file confirms that he was stationed aboard the USS Boxer for most of his active duty service, including May 14, 1958, when, according to a history of the USS Boxer provided by the Nuclear Defense Agency, the ship experienced nuclear fallout from an atomic detonation.  In light of such evidence, the Veteran qualifies as a "radiation-exposed veteran."  See 38 C.F.R. §§ 3.309(d)(3)(i), (ii)(A),(iv), and (v)(O) (2013). 

In addition, service connection for basal cell carcinoma and squamous cell carcinoma were granted based on the Veteran's status as a radiation-exposed veteran and the inclusion of skin cancer among the list of radiogenic diseases that may be induced by ionizing radiation.  See 38 C.F.R. § 3.311(b)(2)(vii).  However, the Board reiterates that none of the Veteran's current skin disorders that are within the scope of the current appeal are diseases subject to presumptive service connection for radiation-exposed veterans or are classified as radiogenic diseases, and evidence of radiation exposure by itself is not sufficient to award service connection.  38 C.F.R. §§ 3.309(d), 3.311(b)(2).  Accordingly, there must be some evidence that the Veteran's current skin disorders, to include diagnosed actinic keratosis, rosacea, stasis dermatitis, generalized xerosis, or seborrheic keratosis, are somehow related to in-service exposure to ionizing radiation.  See 38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for complaints, findings, diagnosis, or treatment for chronic skin problems.  In September 1955, he was treated for cellulitis due to a carbuncle near his right knee.  In February 1956, he was treated for a rash on his arm due to insect bites.  On separation examination in January 1959, clinical evaluation of the skin was reported as normal.

Post-service private dermatology treatment records dated from December 2003 and subsequently from J. Luger, M.D., reflect treatment and regular evaluation for actinic keratosis, seborrheic keratosis, and skin cancers. 

An April 2003 VA skin diseases examination report pertained to the Veteran's history of basal cell carcinoma and squamous cell carcinoma.   

During a February 2011 VA primary care visit, the Veteran complained of some soft tissue swelling on the right check just below the right eye.  He stated that he had taken Augmentin in the past and it had always eliminated his symptoms quickly before finishing the full ten days of antibiotics.  The assessment included chronic sinusitis with acute flare and seborrheic keratosis.  

The claims file contains numerous medical opinions by the Veteran's private dermatologist, J. Luger, M.D., and by VA examiners regarding the etiology of the Veteran's various skin disorders.  Some of the opinions relate only to the Veteran's service-connected skin cancers and are not pertinent to the claim on appeal.

Regarding, diagnosed actinic keratosis, the Board resolves reasonable doubt in the Veteran's favor and concludes that the competent and persuasive evidence of record establishes that the Veteran's current actinic keratosis disability is as likely as not related to his exposure to ionizing radiation during active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Here, both Dr. Luger and the April 2014 VA examiner, who is the Chief of Dermatology at a VA Medical Center (VAMC), opined that the Veteran's actinic keratosis disability was at least as likely as not a result of ionizing radiation exposure during military service.  In a July 2011 opinion, Dr. Luger explained that the level of radiation exposure during the Veteran's military service could cause or exacerbate the potential for getting radiation keratosis or skin cancers; the opinion did not address other skin disorders.  In a medical opinion received in July 2014 and apparently authored in April 2014, Dr. Luger again opined that actinic keratosis can be related to nonmelanoma skin cancer caused by ionizing radiation.  Similarly, the July 2014 VA examiner explained that actinic keratosis is a skin condition that typically occurs in fair-skinned individuals and often occurs in the setting of prior exposure to solar radiation.  Also, the examiner stated that actinic keratosis can progress to squamous cell carcinoma for which the Veteran is service connected based on estimates of his ionizing radiation exposure.  The examiner concluded that because actinic keratosis is regarded as a precursor to squamous cell carcinoma and shares a common etiology, it is at least as likely as not that the Veteran's actinic keratosis disability is a result of ionizing radiation during military service.  Therefore, service connection for actinic keratosis is warranted.

During an August 2008 VA skin diseases examination, the Veteran stated that he believed his radiation exposure caused burns to both of his cheeks.  He described feeling like his cheeks had a sunburn and reported that he had had red, tender cheeks for approximately two years [since 2006].  The diagnosis included actinic keratosis; rosacea to the cheeks that causes a burning sensation; no evidence of a radiation burn noted.  Etiological opinions were not offered.

In an April 2013 statement, Dr. Luger related that he had treated the Veteran for a number of years because of radiation-induced skin cancers and damage.  He described a "frequent recurrence in the scalp, face and arms basically with intermittent outbreak of new lesions in the areas."  Dr. Luger indicated that the question is whether the Veteran's "skin cancers and damage to his skin" is etiologically related to ionizing radiation as opposed to solar radiation.  Dr. Luger opined that given the Veteran's exposure to ionizing radiation during military service, it is "certainly possible that this ionizing exposure is now responsible for the recurrent condition previously discussed."  The opinion did not identify a specific skin disorder other than the Veteran's service-connected skin cancers.

During an April 2013 VA skin diseases examination, the Veteran stated that he developed rosacea on the cheeks in his mid-60s [around 2000], and he was currently receiving treatment for actinic keratosis and checked for basal cell and squamous cell carcinomas every six months.  Physical examination findings were reported as "the Veteran does not have any of the above listed visible skin conditions."  The diagnosis included actinic keratosis.  The examiner indicated that after a thorough review of the medical literature, he could find nothing to suggest that rosacea can be caused by ionizing radiation.  

In the September 2013 remand, the Board explained that the April 2013 VA examination and opinion report was unclear for several reasons and that the existing opinions from Dr. Luger were insufficient for deciding whether a current skin disorder, including rosacea, was related to military service, including exposure to radiation.

The Veteran was afforded another VA skin diseases examination by a Chief of Dermatology in April 2014.  The Veteran stated that he had a number of actinic keratoses treated over the years with liquid nitrogen and he believed that he had a few new ones at present.  He reported being very bothered by redness on his face, which he stated he had experienced since military service.  He described having constant redness over his cheeks, forehead, nose, ears, and chin; having very sensitive skin on his face that is often itchy; and having peeling skin on his left check and nose.  He denied flushing episodes or pimples.  He added that his cheeks sometimes get puffy and on occasion he develops an infection on his left cheek where it gets swollen and redder; he indicated that these symptoms always go away with antibiotics.  He denied any family history of rosacea.

Following a review of the claims file and a thorough full-body examination, the diagnosis was facial erythema, history of nonmelanoma skin cancers with scars and with no sign of recurrence, tinea pedis, actinic keratosis, stasis dermatitis of the legs, and generalized xerosis.  The examining dermatologist explained that the Veteran's facial erythema (redness), clinically, was most consistent with rosacea.  The examiner elaborated that rosacea usually presents as facial erythema that waxes and wanes and includes episodes of flushing, sometimes with inflammatory papules and sometimes with telangiectasias.  In addition, people with rosacea often describe their facial skin as being sensitive or itchy.  The examiner added that rosacea is often triggered or exacerbated by certain foods such as spicy food and caffeine, or environmental factors, such as wind or sun exposure.  The examiner stated that the Veteran's findings were clinically consistent with erythematotelangiectatic rosacea because he had erythema in the classic places where rosacea tends to be; the erythema spares his lateral face, the areas alongside his nose, and his upper lip; and he complains of the sensitive skin that is often seen in rosacea.

The examiner noted that in talking with the Veteran his erythema does not behave like the typical rosacea in that he does not have episodes of flushing, his erythema is stable, and he does not have inflammatory papules.  In addition, he does not have the typical hereditary factors such as northern European background (the Veteran identified having a grandmother who was a Sioux Indian and having German ancestry) or family history of rosacea.  The examiner explained, however, that many patients present with rosacea without a family history or trigger factors.  The examiner concluded that if, in fact, the Veteran does have rosacea, there is no known evidence linking ionizing radiation as a causative factor and while sun exposure can exacerbate the condition, it is not a known cause of rosacea.  Based on the foregoing, the examining dermatologist concluded that the findings on examination "truly [were] consistent with rosacea."  The examiner stated that if the Veteran's findings were related to an exposure to ionizing radiation, he would expect the erythema to involve his entire face and not spare certain areas.  The examiner also explained that he would expect his exposed arms and legs to show changes consistent with radiation exposure, and they do not.  

In an April 2014 addendum report, the examining dermatologist opined that it was less likely as not that the Veteran's erythematotelangiectatic rosacea had its onset in service or is otherwise causally or etiologically related to active service.  In support of his conclusion, the examiner explained that there was no evidence of rosacea in the service treatment records or documentation of the condition soon after military service.  The examiner reiterated that there was no evidence linking ionizing radiation to the development of erythematotelangiectatic rosacea.  

The examiner observed that while service treatment records showed a diagnosis of carbuncle over the knee in September 1955 and a rash on the arm from insect bites in February 1956, the enlistment and separation examinations showed no skin disorder.  The examiner also remarked that those in-service diagnoses had resolved without residuals and were not present on the current examination.

Regarding stasis dermatitis of the legs, the examining dermatologist opined that it is less likely as not that the stasis dermatitis had its onset in service or is otherwise causally or etiologically related to active service.  In support of his conclusion, the examiner observed that there was no evidence of stasis dermatitis in the service treatment records or soon after military service.  The examiner explained that stasis dermatitis is a common condition of aging related to venous insufficiency of the veins in the legs.  In addition, the examiner indicated that there was no scientific evidence to support ionizing or solar radiation having an etiologic role in the development of stasis dermatitis.

Finally, regarding generalized xerosis, the examiner opined that it was less likely as not that the Veteran's generalized xerosis had its onset in service or is otherwise causally or etiologically related to active service.  Again, the examiner noted that there was no evidence of generalized xerosis in the service treatment records or documentation of the condition soon after military service.  Also, the examiner explained that generalized xerosis is a common condition in aging that results from loss of the normal protective architecture of the skin, affecting exposed and non-exposed skin, and that there is insufficient scientific evidence to support ionizing or solar radiation having an etiologic role in the development of generalized xerosis.

In a medical questionnaire apparently completed in April 2014 based on the date of the facsimile heading on the report and received by VA in July 2014, Dr. Luger offered medical opinions regarding basal cell cancer, which is already service connected, and actinic keratosis.  Dr. Luger also opined that it was not at least as likely as not that the Veteran's seborrheic keratoses were caused by military service, to include presumed exposure to radiation.  In support of his conclusion, Dr. Luger explained that seborrheic keratoses are most likely a genetic predisposition.

Having reviewed the entire claims file, the Board finds that service connection for a skin disorder, to include rosacea, seborrheic keratosis, stasis dermatitis of the legs, or generalized xerosis, is not warranted.  (As noted earlier, service connection is warranted for actinic keratosis due to exposure to ionizing radiation during military service based on consistent, favorable private and VA medication opinions that were each supported by a medical rationale that is consistent with the record).

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of a skin disorder such as redness or a burning sensation on his cheeks.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, he is not competent to provide a medical diagnosis regarding a skin disorder or to determine the etiology, including on the basis of exposure to ionizing radiation, of a claimed skin disorder as such matters require medical expertise and, in some cases, diagnostic testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to state that any of his various skin disorders is medically related to his military service, including his verified exposure to ionizing radiation, as such requires medical expertise.  

Turning to the medical opinion evidence, the Court has held that the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the April 2014 medical opinions by the VA dermatologist are persuasive and probative evidence against the claim for service connection for a skin disorder because each opinion was based on a review of the claims file, thorough physical examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examining dermatologist documented his review of the claims file; explained in detail the reasoning behind the diagnosis of erythematotelangiectatic rosacea; observed that there was no evidence of skin problems in service except for a carbuncle on the knee and a rash due to insect bites, which both resolved, were not shown on the current examination, and were not claimed as service-connected disabilities by the Veteran at any time; and offered alternative etiologies for stasis dermatitis and generalized xerosis.

The Board acknowledges the Veteran's implication in July 2014 correspondence that the April 2014 VA examination was inadequate because the examining Chief of Dermatology "had to have another doctor help him write it, and if it was a common case of rosacea, he would not have needed assistance."  However, the Board finds that the examination report and medical opinions are adequate for deciding the claim.  See 38 C.F.R. § 4.2 (2013); see also Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While the April 2014 VA examination report does, in fact, reflect that another physician assisted with preparing the report, the report itself does appear to reflect that the Veteran's erythematotelangiectatic rosacea was manifested in a less-common manner.  In this regard, the Board observes that the examining Chief of Dermatology, who conducted the physical examination according to the report, explained in great detail why he believed that the Veteran had erythematotelangiectatic rosacea and pointed out that although the Veteran did not have a family history of rosacea or trigger factors, many patients have a similar presentation of rosacea.  Moreover, the examiner specifically remarked that the Veteran's erythema, which he diagnosed as erythematotelangiectatic rosacea, does "not behave like the typical rosacea."  In other words, the examiner identified an aspect of the Veteran's erythematotelangiectatic rosacea presentation that was less common among dermatology patients presenting with rosacea.  In conclusion, the Board finds that the examining dermatologist appears to have described a somewhat-unusual disability picture regarding rosacea, and the Board does not find any reason to question the competence of the examining dermatologist or the adequacy of the examination and medical opinions as a result of the examiner receiving assistance preparing the examination report from another physician.

The Board also finds that the April 2014 opinion by Dr. Luger regarding the etiology of the Veteran's seborrheic keratosis is persuasive and probative evidence against the claim for service connection.  While not as detailed as the opinions by the April 2014 VA examiner regarding the other diagnosed skin disorders, the opinion by Dr. Luger was supported by a medical explanation that included an alternative etiology.

For all the foregoing reasons, the Board finds that service connection for a skin disorder, to include rosacea, stasis dermatitis, generalized xerosis, or seborrheic keratosis, is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for actinic keratosis is granted.

Service connection for skin disability other than actinic keratosis, to include rosacea, stasis dermatitis, generalized xerosis, or seborrheic keratosis, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


